                Case 3:19-cv-05641-JD Document 44 Filed 01/04/21 Page 1 of 3




1    KHUSHPREET R. MEHTON, SBN 276827
     ACCESSIBLE CALIFORNIA, APC
2
     2880 Zanker Road, Suite 203
3    San Jose, CA 95134
     Telephone: (408) 449-4505
4    Facsimile: (408) 432-7235
     Email: kmehton@accessiblecalifornia.com
5

6
     Attorney for Plaintiffs Martha Kimes and Dennis Fitzgerald
7

8
                                    UNITED STATES DISTRICT COURT
9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11
     MARTHA KIMES and DENNIS                         Case No.: 4:19-cv-05641-DMR
12   FITZGERALD,
13                                                   STIPULATION OF DISMISSAL
          Plaintiffs,
14
     v.
15
                                                     Before the Hon. Donna M. Ryu
     CARLOS SOLORZANO, individually and
16
     dba Carlos’ Country Kitchen, et al.,
17
          Defendants.
18

19
             The parties, through the signatures of their counsel on this Stipulation, stipulate to
20
     dismiss this action with prejudice as to Defendants Carlos Solorzano and Karen Solorzano,
21
     individually and dba Carlos’ Country Kitchen only pursuant to Federal Rules of Civil
22
     Procedure 41(a)(1)(A)(ii), The Parties agree that they shall each bear their own attorneys’
23
     fees and costs and that the Court shall retain jurisdiction to enforce the terms of their
24
     settlement.
25
             IT IS SO STIPULATED.
26

27

28



                                                         1
                                           STIPULATION OF DISMISSAL
                                                4:19-cv-05641-DMR
               Case 3:19-cv-05641-JD Document 44 Filed 01/04/21 Page 2 of 3




     Dated: December 3, 2020            ACCESSIBLE CALIFORNIA, APC
1

2
                                        /s/ Khushpreet R. Mehton
3                                       Khushpreet R. Mehton, Esq.
                                        Attorney for Plaintiffs Martha Kimes and Dennis Fitzgerald
4

5
     Dated: December 3, 2020            BLUESTONE ZUNINO & HAMILTON, LLP
6

7
                                        /s/    Marshall E. Bluestone
8                                       Marshall E. Bluestone, Esq.
                                        Attorney for Defendants Carlos Solorzano, individually
9                                       and dba Carlos’ Country Kitchen and Karen Solorzano,
10
                                        individually and dba Carlos’ Country Kitchen

11
                                      SIGNATURE ATTESTATION
12

13          I hereby attest that all signatories listed above, on whose behalf this stipulation is

14   submitted, concur in the filing’s content and have authorized the filing.
15

16   Dated: December 3, 2020            ACCESSIBLE CALIFORNIA, APC

17
                                        /s/ Khushpreet R. Mehton
18
                                        Khushpreet R. Mehton, Esq.
19                                      Attorney for Plaintiffs Martha Kimes and Dennis Fitzgerald

20

21

22

23

24

25

26

27

28



                                                         2
                                           STIPULATION OF DISMISSAL
                                                4:19-cv-05641-DMR
               Case 3:19-cv-05641-JD Document 44 Filed 01/04/21 Page 3 of 3




1

2                                        [PROPOSED] ORDER

3    IT IS ORDERED that:
4
     1.     This matter is dismissed with prejudice as to Defendants Carlos Solorzano,
5
     individually and dba Carlos’ Country Kitchen and Karen Solorzano, individually and dba
6

7
     Carlos’ Country Kitchen only as Defendants in this Action;

8    2.     The dismissal is expressly conditioned on the terms and conditions of the parties’
9    settlement of this matter;
10
     3.     The Court retains jurisdiction of this matter for the purposes of taking any action
11
     needed to enforce the terms of the parties’ settlement; and
12

13   4.     Each party is to bear its own costs, as provided for in this Settlement Agreement.
                                                                  S DISTRICT
14                                                             ATE           C
                                                              T



                                                                                               O
                                                         S




                                                                                                U
                                                        ED




15           January 4, 2021


                                                                                                 RT
     Dated: _______________                           ______________________
                                                                           ED
                                                                       DER
                                                    UNIT




                                                      HON.      S
                                                            DONNA O O RM. RYU
16                                                       IT I S


                                                                                                       R NIA
                                                      UNITED STATES MAGISTRATE JUDGE
17
                                                                                          n a to
                                                    NO




                                                                                 mes Do
                                                                  J u d ge J a
                                                                                                       FO
18
                                                     RT




                                                                                                   LI


                                                             ER
                                                        H




                                                                                                   A



19
                                                                  N                                C
                                                                                    F
                                                                      D IS T IC T O
20                                                                          R
21

22

23

24

25

26

27

28



                                                        3
                                          STIPULATION OF DISMISSAL
                                               4:19-cv-05641-DMR
